Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/22/2022 has been entered. Claims 25-27 have been cancelled, claims 1, 3, 13, 29, 36, and 39 have been amended, and claims 69-71 are newly added. Claims 1-3, 5-9, 12-20, 23-24, 29, 33-39, and 69-71 are pending in this application. The amendments to the claims have overcome the objections previously submitted in the Non-Final Office action mailed 12/22/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 12, 14-15, 17, 23-24, 29, 36-39, and 69-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0132801, hereinafter Kamath. 
Regarding claims 1, 39, and 69-70, Kamath teaches a system (any of various system embodiments 100, 200, 202, 800, 900, 1000, 1002, or, 1100; Figs. 1-2, 3C, 4, 5B, 8-9A, 10A-10B, 11; “it will be appreciated by one of skill in the art…that these features may be implemented using aspects and/or combinations of aspects of the example configurations described above,” paragraph 209, see also paragraphs 343, 346, 514-515) comprising: 
a first device (analyte sensor system 8 or 308, Fig. 3C); a second device (any one of display or partner devices 110-140, 136, 310, 315, 910, 915); and a third device (any second one of display or partner devices 110-140, 136, 310, 315, 910, 915 and/or server system 134, 334; paragraphs 201-202), wherein the second device is configured to:
execute an application (storage 415 includes software, operating system, or applications 425a and 425b, paragraph 245),
validate that the application is able to cause the second device to (i) communicate with the first device (authentication or connection protocols disclosed in paragraphs 231-232, 234-236; Figs. 7A-7B), using a first wireless standard (analyte sensor system 308 may be coupled to display device 310 via a first link of communication media 305 using BLE,” paragraph 197, 203) and (ii) communicate with a user of the second device (user can interact with applications via user interfaces and GUI, paragraphs 245-246; user authorization processes, paragraphs 357, 446); and 
validate that the application is able to cause the second device to communicate with the third device (server 334 can exchange messages, information, and updates with the display device 310 and partner devices 315, paragraphs 200-202) using a second wireless standard (wireless access point 138, paragraph 193; or second wireless protocol can be a cellular network or WiFi, paragraphs 197, 199, 203); 
wherein the second device is configured to, in validating that the application is able to cause the second device to communicate with the third device, check one or more settings of the second device (system requirements 450, configuration parameters 420 in Fig. 4; or system requirements 650 or the partner device 315, Fig. 5B); and 
wherein the second device is configured to, in checking the one or more settings of the second device to validate that the application is able to cause the second device to communicate with the third device, determine whether communication using the second wireless standard is enabled (network topology/topography is monitored by the devices, paragraph 208).  
Regarding claim 2, Kamath teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the first device, check one or more settings of the second device (monitoring network topology, paragraph 203; exchange or update system requirements 450 or connection parameters in steps 1095b, 1095f, paragraphs 313-316, 400).  
Regarding claim 3, Kamath teaches the second device is configured to, in checking the one or more settings of the second device to validate that the application is able to cause the second device to communicate with the first device, determine whether communication using the first wireless standard is enabled (steps 1005b, 1095b, Figs. 7A-7B).  
Regarding claims 5-6, Kamath teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the first device, (i) convey a request for data to the first device (step 1005d, 1095d, paragraph 232) and (ii) determine whether the second device receives the requested data (Figs. 7A-7B; a request for data is a type of command specifying an action, sending data provides confirmation that the analyte sensor system performed the action, and 
Regarding claim 12, Kamath teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the user of the second device, check one or more settings of the second device (processor 430 of the display device 310 includes protocols for periphery display device audio/video components, can check user preferences, paragraphs 258-259.
Regarding claims 14-15, Kamath teaches whether the sound and vibration of the second device is enabled (display device can provide auditory, haptic, and visual alarms and has processing drivers for managing the user interface components, paragraph 231, 238, 242, 257-258; one of ordinary skill in the art would recognize that if a device is configured for audio and haptic feedback, then the device will inherently monitor the volume and vibration status via the processing drivers).  
Regarding claim 17, Kamath teaches the display device can (i) cause the user interface to perform an action, (ii) request confirmation that the user interface of the second device performed the action, and (iii) determine whether the second device receives the requested confirmation that the user interface of the second device performed the action (the display devices can require user passcode, fingerprint, or other input to authorize an action or connection, paragraphs 234, 446; these would require prompting via the user interface, detection of the user input, and processing the result of the user input).  
Regarding claim 23, Kamath teaches (paragraphs 210-211) the first device is a transceiver configured to (i) receive measurement information from an analyte sensor (analyte sensor 10 or 535, paragraph 222), (ii) calculate an analyte level using at least the measurement information (sensor electronics module 12 includes electronics to process sensor data, paragraph 211), and (iii) convey the analyte level to the second device (via sensor electronics 12 or transceiver 510, paragraph 223).  
Regarding claim 24, Kamath teaches the second device is a display device (display or partner devices 110-140, 136, 310, 315, 910, 915) and is configured to receive the analyte level from the transceiver and display the analyte level (paragraphs 230-232).  
Regarding claim 29, Kamath teaches validating that the application is able to cause the second device to communicate with the third device, determine whether communication using one or more mobile networks is enabled (wireless access point 138 and/or communication media 305 can comprise cellular or mobile networks, paragraphs 193, 197-199; network topology connection status is monitored and connection parameters can be changed, paragraph 208).  
Regarding claims 36-38, Kamath teaches the second device is further configured to display a visual map including, for each device of the system, an icon corresponding to the device and an indication of the device connection status, wherein the icons are icons of the visual map are selectable, and the second device is further configured to, in response to a selection of an icon of the visual map, provide additional information about the device to which the selected icon corresponds   (“a GUI provided by user interface 435 in Fig. 4, can present to the user information regarding the mesh network…for example, the topography/topology of the mesh network might be provided,” paragraph 208).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12, 14-17, 19-20, 23-24, 29, 36-39, and 69-70 are rejected under 35 U.S.C. 103 as being unpatentable over Harper (US 2011/0193704 - previously cited), in view of Kamath.
Regarding claims 1, 23, 24, and 39, Harper teaches a system (analyte monitoring system 100) comprising: 
a first device (transmitter unit 102 comprises a transceiver in communication with sensor 101, paragraphs 49, 51-52); a second device (analyte monitoring device 200 or primary receiver 104, Fig. 2, paragraph 53-55); and a third device (Harper discloses various third devices: a data processing terminal 105 or secondary receiver unit 106, Fig. 1; or server or other computing device, paragraph 76), 
wherein the second devices is configured to :
execute an application (analyte monitoring device 200 comprises a processor, paragraphs 72, 78, claims 35-36; the inherent programming of the processor to perform the disclosed functions is considered an application);
validate that the application is able to cause the second device to (i) communicate with the first device (device 200 is able to confirm transmitter power status, paragraph 83; various icons indicate device state, paragraph 107-108; confirmation of correct device is required before connection with transmitter, paragraph 191; predetermined numbers of data packets are necessary for confirming connection, paragraph 285) and (ii) communicate with a user of the second device (the display 210 can respond to inputs by the user, paragraphs 55-56, 60; receiver unit 104 may prompt the user for input, paragraph 143; training mode confirms the user is able to perform certain actions, paragraphs 240-244; the device can determine that a user has not communicated with a second device when an alert is not acknowledged, paragraphs 80, 98); and
validate that the application is able to cause the second device to communicate with the third device (analyte monitoring device 200 can communicate with the server to download upgrades and additional functions and may communicate with a user as confirmation, paragraph 76);
wherein the second device is configured to, in validating that the application is able to cause the second device to communicate with the third device, check one or more settings of the second device (if an update is needed, monitoring device 200 may communicate to a user that an upgrade is available, paragraph 76; outputting a notification about an upgrade that is different from the current settings of the device confirms that upgrade information/availability has been received from the remote server).
 Harper teaches all limitations of claims 1 and 39 except that the second device can communicate with the third device via a second wireless standard and validate that the second wireless standard is enabled. Harper teaches that a computer or server can be connected through a wired (mini-USB) connection with data port 260 (paragraph 76), but Harper does acknowledge that various connection protocols may be used including Bluetooth (paragraph 108) and teaches that the devices can include mobile devices (paragraph 50), and information can be downloaded from the internet (paragraph 205). 
Kamath teaches analogous art regarding wireless communication between an analyte sensor system 308, display device 310, and server 334 or partner device 315 (Figs. 2A-2B). Multiple wireless protocols can be used in combination with or alternatively to wired connections (wireless access point 138 can enable WiFi or cellular connectivity, paragraph 193; paragraphs 199, 203). For example, a first link between analyte sensor system and a display device can use BLE while a second link between the display device and a server system can include cellular communication (paragraph 197). Kamath also teaches the display device 310 monitoring connections (paragraph 203) and checking system requirements 450 and configuration parameters 650 to facilitate connection (paragraph 400-401, 349, 352-353).
It would be obvious to one of ordinary skill in the art before the effective date of the invention to modify Harper to use two different wireless standards for communication between a second and third device and validating the second wireless standard is enabled, as taught by Kamath (paragraphs 197, 199, 203, 400-401, 349, 352-353). One would be motivated to do so because various analyte system communication arrangements were known in the art, and substituting one form of communication (wired or wireless protocol) for another would be predictable (“one of skill in the art will recognize other ways to implement communication media 305 for communication purposes,” Kamath paragraph 199). 
Regarding claim 2, Harper teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the first device, check one or more settings of the second device (system state information of the device 200 includes transmitter power status, paragraph 83; various icons indicate device state, paragraph 107-108).  
Regarding claim 3, Harper teaches the second device is configured to, in checking the one or more settings of the second device to validate that the application is able to cause the second device to communicate with the first device, determine whether communication using the first wireless standard is enabled (“When a connection between the transmitter and the analyte monitoring device 200 is established, the wireless connection icon 330 is output on the display indicating the connection has been made,” paragraph 108).  
Regarding claim 5, Harper teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the firstPreliminary AmendmentAttorney Docket No. 2232-450.US2Page 3 of 10 device, (i) convey a request for data to the first device (request sensor data, paragraphs 141, 152) and (ii) determine whether the second device receives the requested data (received sensor data is displayed, paragraphs 81, 85, 91; step 2220 and 2230 of Fig. 22; displaying received data is inherently confirming receipt of requested data).
Regarding claim 6, Harper teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the first device, (i) convey a command specifying an action to the first device (initiate connection between monitoring device and transmitter and/or sensor, paragraph 191) (ii) request confirmation that the first device performed the action specified by the command (user is prompted to enter a transmitter or sensor code that corresponds to the actual transmitter/sensor, paragraphs 191, 193) and (iii) determine whether the second device receives the requested confirmation that the first device performed the action (the monitoring device can determine if connection was successfully established or not and may output a progress alarm, paragraphs 193-194).
Regarding claim 12, Harper teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the user of the second device, check one or more settings of the second device (volume and vibration settings can be set by user, paragraph 197; sample alarms/vibrations are output for confirmation by the user, paragraph 199). 
Regarding claims 14 and 15, Harper teaches the second device is configured to, in checking the one or more settings of the second device to validate that the application is able to cause the second device to communicate with the user of the second device, determine whether the second device volume is not set to off and that vibration is enabled (in order to communicate a sample alarm/vibration to the user, the settings must inherently be enabled, paragraphs 199; the device can override mute settings in some situations to communicate with the user, paragraph 200; the device can also monitor for a broken speaker or vibratory indicator, paragraph 254).  
Regarding claim 16, Harper teaches the second device is configured to, in validating that the application is able to cause the second device to communicate with the user of the second device, (i) cause the second device to display a message requesting confirmation that the second device displayed the message and (ii) determine whether the second device receives the requested confirmation that the second device displayed the message (Several instances of displaying a message and requesting user confirmation of the displayed message, wherein the device processes the receipt of confirmation and continues processing are disclosed; “once the alert screen 2100, has been acknowledged, the user is returned to a home screen,” paragraph 264; although Harper doesn’t explicitly disclose that the second device performs a determination of receiving the requested confirmation, the device inherently would do so before returning a user to a home screen).
Regarding claim 17, Harper teaches the second device comprises a user interface, and the second device is configured to, in validating that the application is able to cause the second device to communicate with the user of the second device, (i) cause the user interface to perform an action (display prompts for user to perform actions in training mode, paragraphs 244), (ii) request confirmation that the user interface of the second device performed the action (if a user follows the prompt, that inherently indicates the prompt was properly displayed, paragraph 242-244) and (iii) determine whether the second device receives the requested confirmation that the user interface of the second device performed the action (when the device receives the user action, that confirms that the user saw the prompt properly, paragraphs 242-244; the monitoring device 200 can also output sound/vibration, request user confirmation, and establish a new setting as a result of user confirmation, paragraphs 199, 204, 289).  
Regarding claims 19 and 20, Harper teaches the user interface comprises a speaker and a vibration motor (paragraph 55), the action is making a sound or vibrating, and the requested confirmation is confirmation that the speaker made the sound or the vibration motor vibrated (the device may output sound and/or vibrations and request user confirmation for sample alarms, to confirm receipt of alarm, or to confirm settings, paragraphs 199, 204, 289).
Regarding claim 29, Harper in view of Kamath teaches determining if one or more mobile networks is enabled (Kamath teaches wireless access point 138 and/or communication media 305 can comprise cellular or mobile networks, paragraphs 193, 197-199; network topology connection status is monitored and connection parameters can be changed, paragraph 208).
Regarding claim 36, Harper teaches the second device is configured to inform a user of a status of a connection between the first device and the second device (status icons show transmitter status, paragraph 233).  
Regarding claim 37, Harper teaches wherein informing the user of the connection status comprises displaying a visual map including, for each device of the system, an icon corresponding to the device and an indication of whether the device is connected (displaying a plurality of iconic status representations of a plurality of components of the display device, paragraph 317; see also paragraphs 234-235 and 305).
Regarding claim 38, Harper teaches the user interface is configured to display status information of a plurality of components of the analyte monitoring system (paragraphs 234-235, 305). However, Harper does not explicitly teach the icons of the visual map are selectable to provide additional information. Kamath teaches displaying a network topography/topology via a GUI which allows the user to view and alter connection links, connection parameters, and the network configuration (Kamath paragraph 208).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harper such that the display status information of a plurality of components of the analyte monitoring system are selectable, and the second device is further configured to provide additional information about the device to which the selected icon corresponds, as taught by Kamath paragraph 208. One would be motivated to do so because such a display configuration was known in the art, and Harper could be improved by including this configuration and being able to provide more information on connected components to a user. Furthermore, changing a display would be predictable to one of ordinary skill in the art.
Regarding claims 69 and 70, Harper in view of Kamath teaches the first wireless standard is Bluetooth (Kamath paragraphs 197, 203) the second wireless standard is a WiFi standard (wireless access point 138 can be WiFi, Kamath paragraph 193; communication media 305 can be based on WiFi, Kamath paragraphs 197, 199, 203).
 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Kamath, as applied to claim 6 above, and further in view of Matsudaira (US 2018/0071913 - previously cited).
Harper, as discussed above, teaches that the second device is configured to, in validating that the application is able to cause the second device to communicate with the first device, (i) convey a command to perform an action (ii) request confirmation that the first device performed the action and (iii) determine whether the second device receives the requested confirmation of the action (initiate connection between monitoring device and transmitter and/or sensor, paragraph 191, user is prompted to enter a transmitter or sensor code that corresponds to the actual transmitter/sensor, the monitoring device can determine if connection was successfully established or not and may output a progress alarm, paragraphs 193-194). However, Harper does not explicitly teach other actions can be commanded and confirmed. 
Matsudaira teaches a robot system with a teach pendant that communicates with a robot controller (Fig. 8). Although Matsudaira does not teach a medical system, Matsudaira teaches analogous art related to establishing communication and validating communication protocols between two devices (“in a robot system including a robot controller and a teach pendant that are able to communicate with each other, it is necessary to enable communication to be established between the robot controller and the teach pendant without errors,” paragraph 4). One would recognize that Matsudaira’s teachings are relevant for validating connection status and successful communication in telemetry systems such as Harper’s. Matsudaira teaches that a teach pendant can communicate with a user via buzzer, display, or sound (paragraphs 24, 51), and that sounds, displays, and vibrations can be output from the teach pendant to confirm that communication has been correctly established between the intended robot controller and the teach pendant (paragraph 52).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Harper and Kamath such that the monitoring device 200, in validating communication with a first device, is able to confirm whether or not the transmitter has displayed, made a sound, or vibrated in response to a command. This modification could be carried out by additionally modifying the transmitter to include a display, a speaker or buzzer in the transmitter, such as is done in the teach pendant taught by Matsudaira. One would be motivated to make these modifications because Harper identifies a problem of communication conflict in a system with various components (“each device may be configured to be uniquely identified by each of the other devices in the system so that communication conflict is readily resolved,” paragraph 51), and Matsudaira teaches correct pairing can be confirmed through a display, sound, or buzzer output. Although Matsudaira and Harper disclose only one user interface in the system (teach pendant and monitoring device 200), one may be further motivated to add user interface functionality to the transmitter as a simpler method to confirm correct pairing instead of requiring a user to enter a sensor code, as taught by Harper paragraphs 193-194. For example, confirming that the right transmitter has lit up, made a sound, or buzzed is simpler than having to enter a sensor code. Applying a known method of confirming correct pairing of a transmitter to Harper and Kamath’s system would further be predictable to one of ordinary skill in the art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Kamath, as applied to claim 17 above, and further in view of Svensson (US 2013/0065517 - previously cited).
Harper teaches various ways the user interface can perform an action and receive confirmation from a user that the action was performed (the monitoring device 200 can also output sound/vibration, request user confirmation, and establish a new setting as a result of user confirmation, paragraphs 199, 204, 289). However, Harper does not explicitly teach the action is display of a value on the display, the requested confirmation is entry of the displayed value, and determining whether the second device receives the requested confirmation comprises determining whether the entered value matches the displayed value. Svensson teaches an analogous system for controlling pairing between devices in a communication system (Abstract, paragraphs 1-2). Although Svensson does not teach a medical device or diagnostic system, the methods are relevant to other communication networks such as Harper’s. Specifically, Svensson teaches using CAPTCHA to ensure that a human is generating pairing between electronic devices (paragraph 7).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harper in view of Kamath with the functions of comparing user entry of a displayed value, such as in a CAPTCHA scheme, as taught by Svensson. One would be motivated apply these operations to Harper and Kamath’s system in order to improve the device by ensuring a user and not malicious software is accessing the monitoring device, and applying known functions to communication system would be predictable to one of ordinary skill in the art (Svensson teaches CAPTCHA is widely used, paragraph 7).

Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Kamath, as applied to claim 1 above, and further in view of Mensinger (US 2014/0012511 - previously cited).
Harper teaches an analyte monitoring system with a transmitter as a first device and a receiver with a user interface as a second device. Harper teaches that the receiver can communicate with a server in order to receive updates (paragraph 76), but does not explicitly teach revalidating communication with the first device in response to determining that the operating system has changed or a setting has changed or notifying a user when operating system update is incompatible. Kamath teaches that connection parameters or system requirements can be updated, which may lead to advertisement messages to reconnect devices (paragraphs 316-317, 359, 423). Mensinger teaches analogous art related to continuous glucose monitoring (Abstract, Fig. 1). Specifically, Mensinger teaches a method of detecting a new operating system for a display device (smartphone 202), checking compatibility of the update, and producing an output notification as a result (paragraphs 23, 201-206). Mensinger also teaches a processes for validating communication with a sensor before upgrading a system (paragraphs 224-225).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harper and Kamath with the functions of checking an operating system for compatibility, and revalidating communication with the first device and user as a result of a change in operating system or other setting, as taught by Kamath and Mensinger. Kamath teaches sending advertisement messages in case of a change in settings (paragraphs 316-317, 423) and Mensinger teaches various operations for ensuring safety of the updates (paragraphs 202-206, 224-225). One would be motivated apply these operations to Harper’s system in order to improve the functioning of the system in the same way, and applying known functions to another wireless analyte monitoring system would be predictable to one of ordinary skill in the art.
Regarding claim 33, Harper in view of Kamath and Mensinger teaches the second device is further configured to determine whether an operating system of the second device has changed (software upgrades are communicated to user, Harper paragraph 76; Mensinger paragraphs 202-204), and the second device is configured to validate that the application is able to cause the second device to (i) communicate with the first device (CGM module 208 can identify a change in pairing between the sensor and smartphone, Mensinger paragraphs 166, 208) and (ii) communicate with a user of the second device in response to determining that the operating system of the second device has changed (software upgrades are communicated to user, Harper paragraph 76; Mensinger also teaches notifications to a user after an update, paragraphs 205-206).  
Regarding claim 34, Harper in view of Kamath and Mensinger teaches the second device is further configured to determine whether one or more settings of the second device have changed (monitoring device can determine an update is needed, Harper paragraph 76; a change in connection parameters is detected, Kamath paragraphs 316-317, 423; CGM module on a smartphone can determine when an upgrade is available, Mensinger paragraph 222) and the second device is configured to validate that the application is able to cause the second device to (i)Preliminary Amendment Attorney Docket No. 2232-450.US2Page 8 of 10communicate with the first device (CGM module 208 will communicate with the sensor electronics 104 prior to full access to the features of the upgrade, Mensinger paragraph 225; connection protocol is reinitiated, Kamath paragraphs 316-317) and (ii) communicate with a user of the second device in response to determining that one or more settings of the second device have changed (software upgrades or completed actions are communicated to user, Harper paragraph 76; user can receive notifications, Kamath paragraph 317).
Regarding claim 35, Harper in view of Mensinger teaches the second device is further configured to: determine whether the second device has received a notification indicating that an update to an operating system of the second device is incompatible with the application (“if a version of the CGM module 208 is determined to not be compatible with the version of the operating system,” Mensinger paragraph 204); and in response to determining that the second device received the notification, notify a user of the second device that the update to the operating system of the second device is incompatible with the application (“send a notification to the user over smartphone 202 that the versions are not compatible,” Mensinger paragraph 204).  

Claims 13 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Harper in view of Anglin (US 20140035945).
Harper teaches a system (analyte monitoring system 100) comprising a first device (transmitter unit 102 comprises a transceiver in communication with sensor 101, paragraphs 49, 51-52); and  
a second device (analyte monitoring device 200 or primary receiver 104, Fig. 2, paragraph 53-55) configured to execute an application (analyte monitoring device 200 comprises a processor, paragraphs 72, 78, claims 35-36; the inherent programming of the processor to perform the disclosed functions can be considered an application) and 
validate that the application is able to cause the second device to (i) communicate with the first device and (device 200 is able to confirm transmitter power status, paragraph 83; various icons indicate device state, paragraph 107-108; confirmation of correct device is required before connection with transmitter, paragraph 191; predetermined numbers of data packets are necessary for confirming connection, paragraph 285) (ii) communicate with a user of the second device (the display 210 can respond to inputs by the user, paragraphs 55-56, 60; receiver unit 104 may prompt the user for input, paragraph 143; training mode confirms the user is able to perform certain actions, paragraphs 240-244; the device can determine that a user has not communicated with a second device when an alert is not acknowledged, paragraphs 80, 98); 
Harper explicitly teaches all limitations of claims 13 and 71 except for the primary receiver 104 checking whether a current default font setting and font size setting are supported by the application as part of validating communication with a user. Harper does teach that the menu screen may be arranged in default settings (paragraph 188), but does not specifically discuss default font settings.
Anglin teaches analogous art regarding displays of information across different computing devices and user interfaces. Although Anglin does not specifically teach a medical system, one would recognize that Anglin’s teachings are relevant for ensuring successful communication with a user via the user interface of a computing device, such as the receiver devices of Harper (“to provide for interaction with a user, the systems and techniques described here can be implemented on a computer having a display device...feedback provided to the user can be any form of sensory feedback (e.g., visual feedback, auditory feedback, or tactile feedback),” Anglin paragraph 121). Anglin specifically teaches that in developing a computing device application, font settings can be compared and modified depending on the display and depending on operating system standard styles (“include mechanisms that enable runtime configuration of computing device profile-specific styles, such as, in some examples, font settings,” paragraph 34; see also paragraphs 40, 42, 52, 60, 62, 87, 91).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harper such that in order to validate communication with a user via the display 210, the primary receiver checks that default font and font size settings are supported by the application and otherwise changing the defaults if they are not compatible with the device, as taught by Anglin (Fig. 2, “override instructions may be inserted to tailor a user interface section to a particular platform...,” paragraph 62; “styles not specifically overridden…may be rendered as default styles such as…font type, font size,” paragraph 91). One would be motivated to implement this modification in order to enable compatibility with the primary receiver such that the user is able to properly view the user interface. Furthermore, ensuring compatible default font settings in a display would be predictable to one of ordinary skill in the art. 

Response to Arguments
Applicant’s arguments, see pgs. 11-15, filed 03/22/2022, with respect to the rejection(s) of claims 1, 13, and 39 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kamath, Harper in view of Kamath, and Harper in view of Anglin, as elaborated above.
Kamath teaches wireless communication among an analyte sensor system including methods for ensuring connectivity and compatibility across various devices. Anglin teaches modifying display settings, including font settings. for different platforms.
Regarding the dependent claims, Applicant has relied on the same arguments and they are also rejected over the new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holtzclaw (US 2007/0255348) teaches a network of medical devices (Fig. 1).
Belliveau et al. (US 2018/0182491) teaches an analyte monitoring system that communicates with a healthcare provider device (Abstract).
Fern et al. (US 2011/0287528) teaches an analyte monitoring system that enable different application features across different devices (Abstract, Fig. 4E).
Valdes et al. (US 2011/0320130)t teaches communication methods between sensors and display devices (Abstract, Fig. 6).
Salameh et al. (US 2017/0132120) teaches compatibility checks for an analyte monitoring system (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791